Case 1:20-cv-21553-MGC Document 131-2 Entered on FLSD Docket 06/01/2020 Page 1 of 8
Case 1:20-cv-21553-MGC Document 131-2 Entered on FLSD Docket 06/01/2020 Page 2 of 8
Case 1:20-cv-21553-MGC Document 131-2 Entered on FLSD Docket 06/01/2020 Page 3 of 8
Case 1:20-cv-21553-MGC Document 131-2 Entered on FLSD Docket 06/01/2020 Page 4 of 8
Case 1:20-cv-21553-MGC Document 131-2 Entered on FLSD Docket 06/01/2020 Page 5 of 8




                          Exhibit A
Case 1:20-cv-21553-MGC Document 131-2 Entered on FLSD Docket 06/01/2020 Page 6 of 8
Case 1:20-cv-21553-MGC Document 131-2 Entered on FLSD Docket 06/01/2020 Page 7 of 8




                          Exhibit B
Case 1:20-cv-21553-MGC Document 131-2 Entered on FLSD Docket 06/01/2020 Page 8 of 8
